DETAILED ACTION
This communication is in responsive to amendment for Application 16/785628 filed on 12/10/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
		Claims 15-23 and 25-33 are presented for examination.

Information Disclosure Statement
3.	The Information Disclosure Statement (IDS)s filed prior to this action comply with 37 CFR 1.97 provisions.  Accordingly, the Examiner has considered the IDS.

Response to Arguments
4.	Examiner statements in the mailed Non-Final with respect to obvious limitations including common knowledge or well-known in the art are taken to be admitted prior art because applicant failed to traverse the Examiner’s assertion, see MPEP 2144.03 C. 

5.	Applicant’s arguments in the amendment filed on 12/10/2021 regarding claim rejection under 35 USC § 103 are moot in view of the new ground of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15, 17-18, 20-23, 25, 27-28 and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (hereinafter Martin) US 2017/0366467 A1 in view of Raileanu et al. (hereinafter Raileanu) US 2015/0029864 A1 and further in view of Wang et al. (hereinafter Wang) US 2018/0159796 A1. 
for wide area network (WAN) comprising a plurality of endpoints at a plurality of sites connected by the WAN (Fig. 2 & ¶0073 and 9 e.g. enterprise site A and site B connected to WAN 226), a method for implementing multi-source inbound quality of service (QoS) at a receiver endpoint that connects a particular site to the WAN (Figs. 2 & 9 & ¶0074-¶0085 cloud apparatus 238 or 230 “receiver endpoint” includes link quality manager that connects enterprise A or B to WAN 226. Fig. 2 describes the link quality manager of 242 and 234 that allocate quality metric or QoS, see ¶0034-¶0046. Also note that while the foregoing example describes the egress apparatus at an enterprise site and the ingress apparatus at the other side of a last mile link, in other examples, the egress/ingress pair can be distributed at other locations of the network. For example, an egress/ingress pair 12, 14 can be provided across a peering point where separate WANs (e.g., internet networks) exchange bidirectional traffic between users of the network. As another example an egress/ingress pair 12, 14 can be provided across a portion of a backbone network that is known to exhibit congestion or failure. Thus, as used herein a given egress ingress pair can be provided across any portion of the network or across the entire network, ¶0032), the method comprising 
at the receiver endpoint (Figs. 2 and 9; link manager of fig. 9 that is described in details in Fig. 2 e.g. the link quality manager 30, 32 may allocate a predetermined (fixed or programmable) minimum amount of the measured capacity to each of the queues associated with a given network connection);
identifying a plurality of usage values for a plurality of provider endpoint that include sources of traffic sent to the receiver endpoint along a shared link said provider and receiver endpoints operating at the plurality of sites connected by the WAN (usage values are determined and compared to a threshold where link quality manager adjust the rate limit according, see ¶0035-¶0044; quality metric values are determined. ¶0071; the session assignment and reassignment functions 79 and 81 may implement load balancing based on the capacity, as disclosed herein. For example, the network analysis 80 can include the capacity calculator 82 to compute an estimation of the capacity (e.g., in terms of bandwidth, such as bytes per second, or a normalized index value) for each respective network. As mentioned, the estimated capacity may be provided to indicate the current total capacity and/or a remaining capacity for each respective network, and further may include upstream and/or downstream capacity estimates. ¶0146; calculated quality parameter thus can be used to quantify the quality issue and, such as by comparing the calculated value or values with respect to a corresponding threshold. The result of such comparison indicates that the calculated value(s) exceeds a threshold, it can be used to trigger appropriate action (e.g., changing a path of for connection). Also see Fig. 10 & ¶0129-¶0130; global metrics for each of service provider networks sp1, 2 and 3 are computed. Note that usage value calculations are suggested from the above teachings where it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings above in order to provide internet or other wide area connections according to a data plan associated with the site (e.g., via contract or subscription to one or more internet service providers) (¶0027). Utilizing such teachings enable the system to realize performance improvements when located in the network 
Martin seems not to expressly teach “provider endpoint” usage values in the limitation “identifying a plurality of usage values for a plurality of provider endpoint; based on the identified usage values, allocating bandwidth to each of the provider endpoints; and configuring at least one particular provider endpoint to honor the bandwidth allocated to the particular.”
Raileanu teaches “provider endpoint” usage values in the limitation identifying a plurality of usage values for a plurality of provider endpoint (Fig. 4, 5A, 8A-B & 10-11; usage values and over usage values are determined); based on the identified usage values (Raileanu teaches that based on usage values the traffic is rerouted). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Raileanu into the system of Martin in order to manage bandwidth usage rates (¶0002). Utilizing such teachings enable the system to improve network reliability and performance in case of one ISP failure where usage rates are managed and conserved (¶0003). 

Martin in view of Raileanu does not expressly teach “allocating bandwidth to each of the provider endpoints; and configuring at least one particular provider endpoint to honor the bandwidth allocated to the particular.”

Wang teaches end cloud node where a bandwidth resource pool includes a bandwidth resource that has not been allocated by an ISP and a bandwidth resource 
Wang further teaches allocating bandwidth to each of the provider endpoints (Fig. 2 & ¶0074-¶0085; behavior characteristic statistics are determined. Also see Fig. 4 & ¶0091; Step 402: The controller determines a bandwidth adjustment amount of the end cloud node device according to the behavior characteristic statistics and bandwidth remaining on the system);
and configuring at least one particular provider endpoint to honor the bandwidth allocated to the particular (Fig. 4 & ¶0091-¶0105; controller adjust bandwidth accordingly).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Wang into the system of Martin-Raileanu in order to allocate a resource in the bandwidth resource pool to an end cloud node device that provides a service is critical for improving quality of the service provided by the end cloud node device, see Fig. 2 & ¶0073. Utilizing such teachings enable the system to determine a bandwidth adjustment amount of the end cloud node device according to the behavior characteristic statistics and bandwidth remaining on the system (abstract). The controller sends a bandwidth adjustment instruction to a first network device (abstract). The bandwidth adjustment instruction is used to instruct the first network device to adjust, according to the bandwidth 
 
Regarding Claim 17, Martin in view of Raileanu–Wang teach the method of claim 15, wherein allocating bandwidth comprises allocating bandwidth for different types of traffics that are associated with different priority levels (¶0039-¶0044; different priority assigned to different types of traffic. Also see Wang ¶0082, ¶0090 and Figs. 4-5; adjusting bandwidth based on type of transmitted service and delay which implies the limitation e.g. video, e-commerce, web browsing).

Regarding Claim 18, Martin in view of Raileanu–Wang teach the method of claim 17, Martin further teaches wherein allocating bandwidth for different traffic types comprises allocating first and second bandwidth levels for first and second traffic types to at least one of the provider endpoints (¶0039-¶0044 different priorities to different type of traffic & Fig. 4; bandwidth adjusted based on characteristic behavior including types of transmitted service. Also see Wang Fig. 4; bandwidth adjusted based on characteristic behavior including types of transmitted service).

Regarding Claim 20, Martin in view of Raileanu–Wang teach the method of claim 15, Martin further teaches wherein the provider endpoints comprise a cloud gateway (¶0023; Martin in Figs. 8-10 could apparatus in a cloud data center. Also see Wang ¶0023; gateway).



Regarding Claim 22, Martin in view of Raileanu–Wang teach the method of claim 21, Martin further teaches wherein the sites comprise one of (i) a branch office of an enterprise and a datacenter the enterprise, or (ii) two branch offices of the enterprise (Fig. 9 site A and B. Also see Wang ¶0032).
	
Regarding Claim 23, Martin in view of Raileanu–Wang teach the method of claim 21 Raileanu teaches further comprising forcing the particular provider endpoint to reduce its transmission rate to a rate that does not exceed the amount of bandwidth allocated to the particular provider endpoint (¶0142 & Fig. 10). Also note that this limitation is suggested by Wang in Figs. 4-7 where bandwidth is calculated and adjusted according. 

	Claim 25 is substantially similar to claim 15, thus the same rationale applies.
 
Claim 27-28 and 30-33 are substantially similar to above claims, thus the same rationale applies.

Claims 16, 19 and 26, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Raileanu–Wang and further in view of Ong US 2013/0051237 A1. 

Regarding Claim 16, Martin in view of Raileanu–Wang teach the method of claim 15, Raileanu further teaches wherein identifying the plurality of usage values comprising receiving from each of the provider endpoints at least one usage value that represents a required amount of network bandwidth (Fig. 4 & ¶0066 & fig. 10). 
Martin in view of Raileanu–Wang do not expressly teach “that is needed for the provider endpoint to send traffic to the receiver endpoint without packets being dropped.”
	Ong teaches that is needed for the provider endpoint to send traffic to the receiver endpoint without packets being dropped (Fig. 3 & ¶0035-¶0048; desired and expected values are the ones based on ISP pipe divided by users and rooms e.g. Q=21000, Q=7500 out of 10 Mbit total. Also see Fig. 5 that illustrate scaled calculations)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Ong into the system of Martin in view of Raileanu–Wang in order to effectively allocate available internet bandwidth provided by the ISP between various users and devices (¶0006). 

Regarding Claim 19, Martin in view of Raileanu–Wang teach the method of claim 18, Martin further teaches the provider endpoint that is assigned first and second bandwidth levels for first and second traffic types provides first and second usage 
Raileanu further teaches identifying the plurality of usage values comprising receiving from each of the provider endpoints at least one usage value that represents a required amount of network bandwidth (Fig. 4 & ¶0066 & fig. 10)

However, Martin in view of Wang seems not to expressly teach to send traffic to the receiver endpoint without packets being dropped. However, this limitation is suggested by Wang in Figs. 4-7 where bandwidth is calculated and adjusted according. 
 Additionally, Ong teaches to send traffic to the receiver endpoint without packets being dropped (Fig. 3, 5 & ¶0035-¶0048; desired and expected values are the ones based on ISP pipe divided by users and rooms e.g. Q=21000, Q=7500 out of 10 Mbit total. Also note that Fig. 3, 5 & ¶0035-¶0048 & ¶0071; desired and expected values are the ones based on ISP pipe divided by users and rooms e.g. Q=21000, Q=7500 out of 10 Mbit total. Note that traffic shaping and prioritization may also be performed by monitoring and detecting traffic types and giving preferential treatment for certain time-sensitive applications such as teleconferencing voice and video traffic.
	See above reasons for combination.

.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHRAN ABU ROUMI whose telephone number is (469)295-9170. The examiner can normally be reached Monday-Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAHRAN ABU ROUMI
Primary Examiner
Art Unit 2455



/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455